Exhibit 10.1

 

Bain Capital Everest US Holding, Inc.

 

November 16, 2015

 

John A. Feenan

465 SE Saint Lucie Blvd.

Stuart, FL 34996

U.S.A.

 

Re:                             Separation Letter Agreement

 

Dear John:

 

This letter agreement (this “Letter Agreement”) will confirm our understanding
regarding your resignation and termination of employment with Bain Capital
Everest US Holding, Inc. (the “Company”).

 

1.              Separation. Your last day of work with the Company and your
employment termination date will be December 31, 2015 (the “Separation Date”).
While you will remain an employee of the Company between now and the Separation
Date, you will resign all of your positions at the Company and its affiliates,
including those subsidiaries and joint ventures of Trinseo S.A. (collectively,
the “Affiliates”), effective immediately, and you will execute such additional
documents as requested by the Company to evidence the foregoing. Further, in
addition to performing such duties and responsibilities as may reasonably be
requested by the Company, you agree to cooperate with providing transitional
assistance to the Company and its Affiliates relating to your separation from
the Company and its Affiliates. During your continued service with the Company
through the Separation Date, the Company may require you to work remotely,
outside of any Company location. The Separation Date will be the termination
date of your employment for purposes of active participation in and coverage
under all benefit plans and programs sponsored by or through the Company or its
Affiliates.

 

2.              Termination Benefit. In consideration for your continued service
with the Company through the Separation Date, your execution of a general
release of claims as provided in paragraph 6 hereof, and the other promises
contained herein, you will receive (i) 100% of the Annual Bonus you would have
otherwise earned with regard to calendar year 2015, payable in 2016 at the same
time annual bonuses are paid to other senior executives of the Company,
(ii) subject to (A) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
(B) your timely payment of the full cost of the COBRA premiums, and (C) your
continued compliance with the terms of this Letter Agreement, continued
participation, for up to eighteen (18) months following the Separation Date (the
“Coverage Period”), in the Company’s group health plan (to the extent permitted
under applicable law and the terms of such plan) that covers you (and your
eligible dependents), with Company reimbursement of the Company portion of the
COBRA premiums, calculated such that you incur the same level and cost for the
health benefits as if you were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to

 

--------------------------------------------------------------------------------


 

pay premiums with pre-tax dollars), provided that the Company may modify the
continuation coverage to the extent reasonably necessary to avoid the imposition
of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable). The Company’s obligation to provide
the reimbursement set forth in this paragraph 2(ii) shall terminate prior to the
expiration of the Coverage Period in the event you become eligible to receive
any such or similar benefits while employed by or providing service to, in any
capacity, any other business or entity during the Coverage Period, and (iii) the
Accrued Benefits to which you are entitled under Section 8(c) of that certain
Employment Agreement by and between you, the Company and Bain Capital Everest
Manager Holding S.C.A. (the “Parent”), dated as of December 19, 2011 (the
“Employment Agreement”). You, the Company and the Parent hereby acknowledge and
agree that the foregoing is in full satisfaction of the Company’s and the
Parent’s obligations under the Employment Agreement and the Parent’s obligations
under the Cash Retention Award Letter Agreement, dated as of December 19, 2011
(the “Cash Retention Agreement”), and that neither the Company nor the Parent
have any continuing obligation to make any payments thereunder. For the
avoidance of doubt, the date of this Letter Agreement will be considered your
employment termination date for purposes of the vesting conditions set forth in
the Cash Retention Agreement. Accordingly, your employment termination has
occurred before the fourth anniversary of your commencement of employment with
the Company, and you have not vested in your last Retention Award; as such, you
acknowledge and agree that you hereby forfeit the last Retention Award payable
to you under the Cash Retention Agreement.

 

3.              Incentive Equity Treatment.

 

(a)             You previously were granted 6,973 Class H Ordinary Shares and
6,971 shares of each of Class I Ordinary Shares, Class J Ordinary Shares,
Class K Ordinary Shares and Class L Ordinary Shares, all of the Parent
(collectively, the “Parent Incentive Equity”), pursuant to an Executive
Subscription and Securityholder’s Agreement, dated as of September 28, 2012, by
and between you, the Parent, Bain Capital Everest Manager and certain Bain
Investors (the “Subscription Agreement”). As of the Separation Date, the
following Parent Incentive Equity will be vested: (i) 2,789 Class H Ordinary
Shares and (ii) 2,788 shares of each of Class I Ordinary Shares, Class J
Ordinary Shares, Class K Ordinary Shares and Class L Ordinary Shares (the
“Vested Parent Incentive Equity”), and the remaining Parent Incentive Equity
will not be vested (the “Unvested Parent Incentive Equity”). For the avoidance
of doubt, this Letter Agreement does not alter the vesting requirements
applicable to the Unvested Parent Incentive Equity.

 

(b)             Additionally, you previously were granted 20,673 restricted
stock units and 48,461 stock options under the Trinseo S.A. 2014 Omnibus
Incentive Plan (collectively, the “Trinseo Incentive Equity,” and together with
the Parent Incentive Equity, the “Executive Incentive Equity”), pursuant to the
respective Restricted Stock Unit Agreement and Non-Statutory Stock Option
Agreement, dated as of February 27, 2015, by and between you and Trinseo S.A.
(the “Trinseo Equity Agreements”).

 

(c)             You acknowledge and agree that effective as of the Separation
Date, you will forfeit 100% of (i) the Trinseo Incentive Equity and (ii) the
Unvested Parent Incentive Equity,

 

2

--------------------------------------------------------------------------------


 

provided that the Parent will repurchase the Unvested Parent Incentive Equity at
its Original Cost in accordance with Section 8(b)(iv) of the Subscription
Agreement.

 

(d)             For the sake of clarity, you will not forfeit the Vested Parent
Incentive Equity, and the Parent hereby waives its right to repurchase the
Vested Parent Incentive Equity as provided under Section 8(b)(iii)(i) of the
Subscription Agreement. Except as specifically set forth herein, the Vested
Parent Incentive Equity will continue to be subject to all of the terms and
conditions of the Subscription Agreement.

 

4.             Preferred Equity Certificates. You previously purchased
50,000,000 preferred equity certificates (“PECs”) pursuant to a Preferred Equity
Certificate Purchase Agreement dated as of September 28, 2012, by and between
you, STY Holding and the Parent (the “PEC Agreement”). STY Holding and the
Parent hereby waive their right to repurchase your PECs as provided under
Section 3 of the PEC Agreement. Except as specifically set forth herein, your
PECs will continue to be subject to all of the terms and conditions of the PEC
Agreement.

 

5.             No Other Compensation or Benefits. You acknowledge that, except
as expressly provided in this Letter Agreement or as otherwise required by
applicable law, you will not receive any additional compensation, severance or
other benefits of any kind following the Separation Date.

 

6.             Release. Any and all amounts payable or additional rights
contemplated by paragraphs 2 through 4 hereof will only be due and payable if,
within 15 days of the Separation Date, you deliver to the Company and do not
revoke a general release of claims in favor of the Company in the form attached
on Exhibit A hereto.

 

7.             Restrictive Covenants; Survival. You hereby (a) reaffirm the
rights and obligations under Section 11 of the Employment Agreement and
(b) understand, acknowledge and agree that such rights and obligations will
survive your termination of employment with the Company and remain in full force
and effect in accordance with all of the terms and conditions thereof. In the
event of a violation of any of your obligations described in the preceding
sentence, you will forfeit your right to receive the payments and additional
rights described in paragraphs 2 through 4 hereof, and to the extent previously
received, you will be required to immediately refund such payments to the
Company and forfeit the Executive Incentive Equity and PECs.

 

8.             Cooperation. While employed with the Company until the Separation
Date and thereafter, you agree to continue to reasonably cooperate with the
Company concerning reasonable requests for information about the business of the
Company or any of its Affiliates or your involvement and participation therein;
the defense, prosecution, or investigation of any claims or actions, now in
existence or which may be brought in the future, against or on behalf of the
Company or its Affiliates, which relate to events or occurrences that transpired
while you were employed by the Company or any of its Affiliates; and in
connection with any audit, investigation or review by any federal, state, or
local regulatory, quasi-regulatory, or self-governing authority, or any internal
investigation, relating to such events or occurrences. Your cooperation shall
include, but not be limited to, being reasonably available to meet and speak
with officers and employees of the Company and/or its counsel at reasonable
times and

 

3

--------------------------------------------------------------------------------


 

locations, executing accurate and truthful documents including declarations,
testifying in connection with any and all legal proceedings at the request of
the Company and without the need for a subpoena, and taking such other actions
as may reasonably be requested by the Company and/or its counsel to effectuate
the foregoing. The Company will reimburse you, in accordance with policies
applicable to senior executives of the Company, for all reasonable and
documented out-of-pocket expenses, including travel, hotel, and meal or similar
expenses, incurred in connection with providing your cooperation under this
paragraph 8.

 

9.             Return of Company Property. On your Separation Date (or at any
prior time upon the Company’s request), you shall return all property belonging
to the Company or its Affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).

 

10.          Governing Law. This Letter Agreement will be governed by, and
construed under and in accordance with, the internal laws of the State of
Delaware, without regard to the choice of law rules thereof.

 

11.          Tax Matters. The Company may withhold from any and all amounts
payable under this Letter Agreement such federal, state, local or foreign taxes
as may be required to be withheld pursuant to any applicable law or regulation.
The intent of the parties is that payments and benefits contemplated under this
Letter Agreement either comply with, or be exempt from, the requirements of
Internal Revenue Code Section 409A (“Code Section 409A”). For purposes of Code
Section 409A, each payment provided hereunder shall be treated as a separate and
distinct payment. To the extent that the payments and benefits contemplated by
this Letter Agreement are not exempt from the requirements of Section 409A, this
Letter Agreement is intended to comply with the requirements of Code
Section 409A to the maximum extent possible, and will be limited, construed and
interpreted in accordance with such intent. You and the Company hereby agree
that your termination of employment on the Separation Date will constitute a
“separation from service” within the meaning of Code Section 409A.
Notwithstanding the foregoing, you acknowledge and agree that in no event
whatsoever shall the Company be liable for any taxes imposed on you by reason of
Code Section 409A.

 

12.          Entire Agreement. Except as otherwise expressly provided herein,
this Letter Agreement and the exhibit attached hereto constitute the entire
agreement between you, the Company, the Parent and Trinseo S.A. with respect to
the subject matter hereof and supersede any and all prior agreements or
understandings between you and the Company with respect to the subject matter
hereof, whether written or oral (including, without limitation, the Employment
Agreement, the Cash Retention Agreement, the Subscription Agreement, the Trinseo
Equity Agreements and the PEC Agreement). This Letter Agreement will bind the
heirs, personal representatives, successors and assigns of you, the Company, the
Parent and Trinseo S.A., and inure to the benefit of you, the Company, the
Parent and Trinseo S.A., and their respective heirs, successors and assigns,
provided that you may not assign your rights or obligations hereunder. This
Letter Agreement may be amended or modified only by a written instrument
executed by you, the Company, the Parent and Trinseo S.A.

 

4

--------------------------------------------------------------------------------


 

13.            Counterparts & Signatures. This Letter Agreement may be executed
in counterparts, each of which shall be deemed an original, and together any
counterparts shall constitute one and the same instrument. Additionally, the
parties agree that electronic reproductions of signatures (i.e., scanned PDF
versions of original signatures, facsimile transmissions, and the like) shall be
treated as original signatures for purposes of execution of this Letter
Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your termination of employment with the Company, please sign
one copy of this Letter Agreement in the space provided below and return the
same for the Company’s records.

 

 

Very truly yours,

 

 

 

BAIN CAPITAL EVEREST US HOLDING, INC.

 

 

 

By:

/s/ Angelo N. Chaclas

 

 

 

 

Name:

Angelo N. Chaclas

 

 

 

 

Title:

Chief Legal Officer

 

 

 

BAIN CAPITAL EVEREST MANAGER HOLDING S.C.A.

 

 

 

By:

/s/ Brian W. Chu / /s/ Christopher D. Pappas

 

 

 

 

Name:

Brian W. Chu / Christopher D. Pappas

 

 

 

 

Title:

Manager/ President & CEO

 

 

 

TRINSEO S.A.

 

Solely for purposes of Sections 3 & 10

 

 

 

By:

/s/ Brian W. Chu / /s/ Christopher D. Pappas

 

 

 

 

Name:

Brian W. Chu / Christopher D. Pappas

 

 

 

 

Title:

Manager/ President & CEO

 

EMPLOYEE ACKNOWLEDGMENT

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my termination of employment with the Company, and I
hereby confirm my agreement to the same.

 

 

Dated: November 17, 2015

/s/ John A. Feenan

 

John A. Feenan

 

Separation Letter Agreement Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I, John A. Feenan, in consideration of and subject to the performance by Bain
Capital Everest US Holding, Inc. and Bain Capital Everest Manager Holding S.C.A.
(together with their respective subsidiaries, the “Company”), of its obligations
under the Separation Letter Agreement by and between the Company and me dated as
of November 16, 2015 (the “Agreement”), do hereby release and forever discharge
as of the date hereof the Company and its affiliates, including those
subsidiaries and joint ventures of Trinseo S.A. (collectively, the
“Affiliates”), and all present, former and future directors, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
Affiliates (collectively, the “Released Parties”) to the extent provided below
(this “General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

 

1.             I understand that any payments, benefits or rights paid or
granted to me under paragraphs 2 through 3 of the Agreement represent, in part,
consideration for signing this General Release and not salary, wages, benefits
or rights to which I was already entitled. I understand and agree that I will
not receive the payments, benefits and rights specified in paragraphs 2 through
3 of the Agreement (other than the Accrued Benefits referenced in clause (ii) of
paragraph 2 of the Agreement), unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter. Such
payments, benefits and rights will not be considered compensation for purposes
of any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its Affiliates.

 

2.             Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, by reason of any matter, cause, or thing whatsoever, from the
beginning of my initial dealings with the Company to the date of this General
Release, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to my employment
relationship with the Company (including any claims arising out of the
Employment Agreement, the Cash Retention Agreement, the Subscription Agreement,
the Trinseo Equity Agreements, the PEC Agreement and the subject matter and
documents referenced thereunder), the terms and conditions of that employment
relationship, and the termination of that employment relationship (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil

 

1

--------------------------------------------------------------------------------


 

Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or any other claim arising under
any policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).

 

3.             I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.

 

4.             I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.             I agree that I hereby waive all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the severance or related benefits to which I am
entitled under the Agreement or (ii) any claim relating to directors’ and
officers’ liability insurance coverage or any right of indemnification under the
Company’s organizational documents.

 

6.             In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by

 

2

--------------------------------------------------------------------------------


 

law. I further agree that I am not aware of any pending claim of the type
described in paragraph 2 above as of the execution of this General Release.

 

7.             I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

8.             I agree that if I violate this General Release by suing the
Company or the other Released Parties related to any Claims, I will pay all
reasonable costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees.

 

9.             I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.

 

10.          Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), any other self-regulatory organization or any governmental entity.

 

11.          I represent that I am not aware of any claim by me other than the
claims that are released by this General Release. I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

 

12.          Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.

 

13.          Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS

 

3

--------------------------------------------------------------------------------


 

UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST 21 DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY
RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE 7 DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

SIGNED:

 

 

DATED:

 

 

John A. Feenan

 

 

 

 

4

--------------------------------------------------------------------------------